Name: Commission Regulation (EU) No 575/2014 of 27 May 2014 amending Regulation (EU) No 383/2012 laying down technical requirements with regard to driving licences which include a storage medium (microchip) Text with EEA relevance
 Type: Regulation
 Subject Matter: technology and technical regulations;  European construction;  transport policy;  Europe;  electronics and electrical engineering
 Date Published: nan

 28.5.2014 EN Official Journal of the European Union L 159/47 COMMISSION REGULATION (EU) No 575/2014 of 27 May 2014 amending Regulation (EU) No 383/2012 laying down technical requirements with regard to driving licences which include a storage medium (microchip) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2006/126/EC of the European Parliament and of the Council of 20 December 2006 on driving licences (1), and in particular Article 1(2) thereof, Whereas: (1) Commission Regulation (EU) No 383/2012 (2) applies to driving licences which include a microchip and lays down a series of technical requirements. (2) In particular, Section III.4.2 of Annex III to Regulation (EU) No 383/2012 lays down an EU type-approval numbering system based on the assignment of a distinguishing number for the Member State which has granted the EU type-approval. (3) Following the accession of Croatia to the Union, it is necessary to provide for a distinguishing number for this country which is in compliance with the UN/ECE numerical order for type-approval. (4) Regulation (EU) No 383/2012 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Committee on driving licences, HAS ADOPTED THIS REGULATION: Article 1 Section III.4.2 of Annex III to Regulation (EU) No 383/2012 is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 403, 30.12.2006, p. 18. (2) Commission Regulation (EU) No 383/2012 of 4 May 2012 laying down technical requirements with regard to driving licences which include a storage medium (microchip) (OJ L 120, 5.5.2012, p. 1). ANNEX Section III.4.2 of Annex III to Regulation (EU) No 383/2012 is replaced by the following: III.4.2 Numbering system The EU type-approval numbering system shall consist of: (a) The letter e  followed by a distinguishing number for the Member State which has granted the EU type-approval 1 for Germany 2 for France 3 for Italy 4 for the Netherlands 5 for Sweden 6 for Belgium 7 for Hungary 8 for the Czech Republic 9 for Spain 11 for the United Kingdom 12 for Austria 13 for Luxembourg 17 for Finland 18 for Denmark 19 for Romania 20 for Poland 21 for Portugal 23 for Greece 24 for Ireland 25 for Croatia 26 for Slovenia 27 for Slovakia 29 for Estonia 32 for Latvia 34 for Bulgaria 36 for Lithuania 49 for Cyprus 50 for Malta. (b) The letters DL preceded by a hyphen and followed by the two figures indicating the sequence number assigned to this Regulation or latest major technical amendment to this Regulation. The sequence number for this Regulation is 00. (c) A unique identification number of the EU type-approval attributed by the issuing Member State. Example of the EU type-approval numbering system: e50-DL00 12345 The approval number shall be stored on the microchip in DG 1 for each driving licence carrying such microchip.